Exhibit 10.15
2020 INCREMENTAL COMMITMENT JOINDER AGREEMENT AND CONSENT TO WAIVER
2020 INCREMENTAL COMMITMENT JOINDER AGREEMENT AND CONSENT TO WAIVER, dated as of
October 30, 2020 (as amended, amended and restated, supplemented, or otherwise
modified from time to time, this “Agreement”), made by and among Silicon Valley
Bank, as an Incremental Lender (the “2020 Incremental Lender”); the other
Lenders party hereto; Wayfair LLC, a limited liability company organized under
the laws of the State of Delaware (the “Borrower”); and Wayfair Inc., a
corporation organized under the laws of the State of Delaware (the “Parent”), in
favor of Citibank, N.A., a national banking association organized and existing
under the laws of the United States of America (“Citibank”), as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders. Unless
otherwise defined herein or the context otherwise requires, capitalized terms
used herein have the meanings provided in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, reference is made to that certain Amended and Restated Credit
Agreement, dated as of February 21, 2019 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the Parent, the other Loan Parties from time to time
party thereto, the various financial institutions as are, or may from time to
time become, parties thereto (each a “Lender” and collectively, the “Lenders”);
Silicon Valley Bank, acting as a L/C Issuer, and Citibank, acting as
Administrative Agent, Swing Line Lender and a L/C Issuer; and
WHEREAS, pursuant to Section 2.11 of the Credit Agreement one or more existing
Lenders or new Lenders may provide a 2020 Incremental Commitment (as defined
below) to the Borrower;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
Section 1. 2020 Incremental Commitment and 2020 Incremental Loans. As of the
date hereof, the 2020 Incremental Lender agrees to make loans (collectively, the
“2020 Incremental Loans”) and participate in Letters of Credit to the Borrower
pursuant to the Revolving Loan Commitment in an aggregate principal amount not
to exceed $35,000,000 (the “2020 Incremental Commitment”), on the terms and
subject to the conditions set forth below. The 2020 Incremental Commitment is in
addition to the 2020 Incremental Lender’s existing Commitments under the Credit
Agreement, which shall continue to be subject in all respects to the terms of
the Credit Agreement and the other Loan Documents.
Section 2. Confirmations, Etc. The 2020 Incremental Lender (a) confirms that it
has received a copy of the Credit Agreement and the other Loan Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement; (b) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (c) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (d) agrees that it will
perform, in accordance with the terms of the Credit Agreement, all obligations
that are required to be performed by it as a 2020 Incremental Lender.
ACTIVE/104651408.4





--------------------------------------------------------------------------------



Section 3. Terms of 2020 Incremental Commitment. The 2020 Incremental Lender
hereby agrees to make its 2020 Incremental Commitment and 2020 Incremental Loans
and participate in Letters of Credit on the terms and conditions set forth in
the Credit Agreement.
Section 4. 2020 Incremental Lender Obligations. The 2020 Incremental Lender
acknowledges and agrees that, upon its execution of this Agreement, such 2020
Incremental Lender shall become a Lender under, and entitled to the benefits of,
the Credit Agreement and the other Loan Documents with respect to its 2020
Incremental Commitment and 2020 Incremental Loans, and shall be subject to and
bound by the terms thereof.
Section 5. Credit Agreement Governs. Except as set forth in this Agreement, the
2020 Incremental Commitment and 2020 Incremental Loans shall otherwise be
subject in all respects to the provisions of the Credit Agreement and the other
Loan Documents. This Agreement shall constitute a Loan Document for all purposes
of the Credit Agreement.
Section 6. Borrower’s Certifications. By its execution of this Agreement, the
Borrower hereby certifies, on behalf of itself and the other Loan Parties, as of
the 2020 Incremental Commitment Increase Effective Date, that:
(a) immediately prior to and after giving effect to this Agreement, the
representations and warranties of the Loan Parties contained in Article V of the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of such 2020 Incremental Commitment Increase
Effective Date; provided that such representations and warranties (i) that
relate solely to an earlier date shall be true and correct in all material
respects as of such earlier date and (ii) shall be true and correct in all
respects if they are qualified by a materiality standard;
(b) immediately prior to and after giving effect to this Agreement, no Default
or Event of Default has occurred and is continuing.
Section 7. Reaffirmation. By its execution of this Agreement, each Loan Party
hereby reaffirms (i) its guaranty of the Obligations (including, without
limitation, the 2020 Incremental Loans and the 2020 Incremental Commitments) and
that such guaranty does, and shall continue to, guaranty the Obligations
(including, without limitation, the 2020 Incremental Loans and the 2020
Incremental Commitments) and (ii) its prior grant and the validity of the Liens
on the Collateral to secure the Obligations (including, without limitation, the
2020 Incremental Loans and the 2020 Incremental Commitments) granted by it
pursuant to the Collateral Documents, with all such Liens continuing in full
force and effect after giving effect to this Agreement. Neither the modification
of the Credit Agreement effected pursuant to this Agreement nor the execution,
delivery, performance or effectiveness of this Agreement (i) impairs the
validity, effectiveness or priority of the Liens granted pursuant to any Loan
Document, and such Liens continue unimpaired with the same priority to secure
repayment of all Obligations (including, without limitation, the 2020
Incremental Loans and the 2020 Incremental Commitments), whether heretofore or
hereafter incurred; or (ii) requires that any new filings be made or other
action taken to perfect or to maintain the perfection of such Liens.
Section 8. Conditions to Effectiveness of 2020 Incremental Commitment. The
effectiveness of this Agreement is subject to the satisfaction (or waiver in
accordance with Section 11.1 of the Credit Agreement) of the following
conditions (the date of such satisfaction or waiver, the “2020 Incremental
Commitment Increase Effective Date”):
(a) the Borrower shall have paid all reasonable and documented fees and
out-of-pocket expenses (including any upfront fees and reasonable and documented
fees and out-of-pocket expenses of counsel) of the Lenders providing the 2020
Incremental Commitment and
        

--------------------------------------------------------------------------------



Citibank, in its capacity as Administrative Agent in accordance with Section
11.3 of the Credit Agreement on or prior to the 2020 Incremental Commitment
Increase Effective Date, to the extent such invoices have been delivered at
least one (1) Business Day prior to the 2020 Incremental Commitment Increase
Effective Date;
(b) the Administrative Agent shall have received a customary written legal
opinion, dated the 2020 Incremental Commitment Increase Effective Date and
addressed to the Administrative Agent and all the Lenders, from Goodwin Procter
LLP, counsel to the Parent, the Borrower and each other Loan Party;
(c) the Borrower shall have delivered to the Administrative Agent a certificate
dated as of the 2020 Incremental Commitment Increase Effective Date and signed
by a Financial Officer (i) certifying and attaching the resolutions adopted by
the Borrower approving the 2020 Incremental Commitment and the incumbency and
signatures of each officer of each Loan Party that is authorized to act with
respect to this Agreement and (ii) to the effect set forth in Section 6 hereof.
Section 9. Reallocation. Following the effectiveness of this Agreement, the
Administrative Agent will (i) record the 2020 Incremental Commitments of the
2020 Incremental Lender in the Register and (ii) reallocate the Revolving Loans
and participations in Letter of Credit Outstandings and Swing Line Loans of each
Lender so that after giving effect to the 2020 Incremental Commitment the
Revolving Loans and participations in Letter of Credit Outstandings and Swing
Line Loans of each Lender shall be held ratably in accordance with their
Revolving Loan Commitments in accordance with Section 2.11 of the Credit
Agreement.
Section 10. Consent to Waiver. The Administrative Agent and each Lender party
hereto hereby agrees to waive the notice requirements set forth in Section
2.11.1 and 2.11.2 of the Credit Agreement in connection with this Agreement. The
waiver set forth in this Section 10 shall be limited precisely as herein written
and relates solely to the 2020 Incremental Commitment and this Agreement.
Nothing in this Agreement shall be deemed to (x) constitute a waiver of
compliance by the Loan Parties with respect to the Credit Agreement or with
respect to any other term, provision or condition of the Credit Agreement or the
other Loan Documents or any other instrument or agreement referred to therein
and (y) prejudice any right or remedy that the Administrative Agent or any
Lender may now have or may have in the future under or in connection with the
Credit Agreement and the other Loan Documents or any other instrument or
agreement referred to therein.
Section 11. Amendment, Modification and Waiver. This Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto. The execution and
delivery of this Agreement is not intended to constitute a novation of any
indebtedness or other obligations owing to the Administrative Agent and the
Secured Parties under the Credit Agreement or the other Loan Documents.
Section 12. Governing Law, Entire Agreement, Etc. THIS AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL EACH BE GOVERNED BY, AND EACH BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. THIS AGREEMENT
AND EACH OTHER LOAN DOCUMENT CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR
AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.
        

--------------------------------------------------------------------------------



Section 13. Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as would be enforceable.
Section 14. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” and words of like
import in this Agreement or in any other certificate, agreement or document
related to this Agreement, if any, shall include images of manually executed
signatures transmitted by facsimile or other electronic format (including,
without limitation, “pdf,” “tif” or “jpg”) and other electronic signatures
(including, without limitation, DocuSign and AdobeSign). The use of electronic
signatures and electronic records (including, without limitation, any contract
or other record created, generated, sent, communicated, received, or stored by
electronic means) shall be of the same legal effect, validity and enforceability
as a manually executed signature or use of a paper-based record-keeping system
to the fullest extent permitted by applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act and any other applicable law, including,
without limitation, any state law based on the Uniform Electronic Transactions
Act or the Uniform Commercial Code.
[Signature Page Follows]





        


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the day and year first above
written.
SILICON VALLEY BANK, as the 2020 Incremental Lender, a Lender and a L/C Issuer
By:     /s/ Francis Groccia    
Name: Francis Groccia
Title: Director


CITIBANK, N.A., as a Lender and a L/C Issuer
By:     /s/ Ronald Homa    
Name: Ronald Homa
Title: Director


WAYFAIR LLC,
as Borrower


By:     /s/ Michael Fleisher    
Name: Michael Fleisher
Title: Chief Financial Officer


WAYFAIR INC.,
as Parent


By:     /s/ Michael Fleisher    
Name: Michael Fleisher
Title: Chief Financial Officer


WAYFAIR MAINE LLC,
as a Guarantor


By:     /s/ Michael Fleisher    
Name: Michael Fleisher
Title: Chief Financial Officer


CASTLEGATE LOGISTICS INC.,
as a Guarantor


By:     /s/ Michael Fleisher    
Name: Michael Fleisher
Title: Chief Financial Officer




[2020 Incremental Commitment Joinder Agreement - Signature Page]

--------------------------------------------------------------------------------



SK RETAIL, INC.,
as a Guarantor


By:     /s/ Michael Fleisher    
Name: Michael Fleisher
Title: Chief Financial Officer




WAYFAIR TRANSPORTATION LLC,
as a Guarantor


By:     /s/ Michael Fleisher    
Name: Michael Fleisher
Title: Chief Financial Officer


[2020 Incremental Commitment Joinder Agreement - Signature Page]



--------------------------------------------------------------------------------



ACCEPTED AND ACKNOWLEDGED
CITIBANK, N.A.,
as Administrative Agent


By: /s/ Ronald Homa            
Name: Ronald Homa
Title: Directo




[2020 Incremental Commitment Joinder Agreement - Signature Page]

